Exhibit 10.48

CONTRACT FOR ON-SITE REPAIRS AND/OR SERVICE

THIS CONTRACT FOR ON-SITE REPAIRS AND/OR SERVICE (hereinafter referred to as the
AAgreement@) is made and entered into upon the terms and conditions set forth
hereinbelow by and between the following parties:

PETRO TRUCKSTOPS, INC., a corporation of the State of Delaware, whose present
mailing address is declared to be 6080 Surety Drive, El Paso, Texas 79905,
herein represented by its duly authorized President, James A. Cardwell, Jr., in
accordance with a resolution of the board of directors thereof, hereinafter
referred to as APTI@,

AND

PETRO STOPPING CENTERS, L.P., a limited partnership of the State of Delaware,
whose present mailing address is declared to be 6080 Surety Drive, El Paso,
Texas 79905, herein represented by its duly authorized Chief Financial Officer,
Edward Escudero, in accordance with a resolution of the board of directors
thereof, hereinafter referred to as A Supplier@,

W I T N E S S E T H

WHEREAS, PTI has applied for a license as a qualified truck stop facility to
operate video draw poker devices at its game room/casino on a parcel of property
referred to as the Egan Facility, constituting the land and improvements of the
Petro Stopping Center in Egan, Louisiana (hereinafter referred to as the A
Premises@);

WHEREAS, the Video Draw Poker Device Control Law, LSA-R.S. 27:301 et seq.
requires that the qualified truck stop facility provide on-site repair service
facilities for eighteen-wheel tractor trailer motor vehicles;

WHEREAS, PTI desires that, pursuant to LSA-R.S. 27:306.A(4)(c)(v) of the Video
Poker Device Control Law, that Supplier provide the qualified truck stop
facility with on-site repair services for eighteen-wheel tractor trailer motor
vehicles, upon the terms and conditions contained herein.

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations, and warranties contained herein and other valuable
consideration, and upon the terms and conditions hereinafter set forth, the
parties hereto agree as follows:

1. OBLIGATIONS OF SUPPLIER: Supplier agrees to furnish on a twenty-four hour a
day, seven day a week basis, on the premises leased by PTI in Egan, Louisiana,
and being operated as a Petro Stopping Center (the AEgan Petro Stopping
Center@), on-site repair services for eighteen-wheel tractor-trailer motor
vehicles.

2. FORM OF PAYMENT FOR SERVICES OF SUPPLIER: It is expressly understood between
Supplier and PTI, and Supplier does hereby acknowledge and agree, that any and
all on-site repairs and/or services furnished to the customers of the Egan Petro
Stopping Center shall be paid for by the person(s) to whom such on-site repairs
and/or services are furnished and that PTI shall in no way be responsible for
the payment of any such on-site repairs and/or services provided by Supplier to
any customer under the terms of this Agreement.



--------------------------------------------------------------------------------

3. AGREEMENT NOT TO BE CONSTRUED AS A PARTNERSHIP: This Agreement shall not be
deemed to give rise to a partnership relationship and neither party hereto shall
have the authority to bind or obligate the other party in any transaction
without the prior express written consent of the other party.

4. AUTHORITY TO TRANSACT BUSINESS: Both PTI and Supplier have all requisite
partnership or corporate power and authority, if required, to executed, deliver
and perform their obligations under this Agreement. The execution of this
Agreement by PTI and Supplier have been duly and validly authorized by all
necessary partnership or corporate action on the part of PTI and Supplier,
enforceable against PTI and Supplier in accordance with the terms hereof.

5. ATTORNEY=S FEES: In the event that any party hereto fails to perform or carry
out any obligation and covenant hereunder, and if it should become necessary for
any party to employ an attorney at law to enforce any of the terms or conditions
of this Agreement, then the non-prevailing party shall pay to the prevailing
party of the litigation all reasonable costs and expenses of the legal
proceeding, and any appeal therefrom, including attorney=s fees.

6. GOVERNING LAW: It is understood and agreed that the construction and
interpretation of this Agreement shall at all times and in all respects be
governed by the laws of the State of Louisiana.

7. SEVERABILITY: The provisions of this Agreement shall be deemed severable, and
any invalid or unenforceable provision hereof, shall not affect the validity and
enforceability of the other remaining provisions hereof.

8. MODIFICATIONS: No change or modification hereof shall be valid or binding
unless the same is in writing and signed by the party intended to be bound. No
waiver of any provisions of this Agreement shall be valid unless the same is in
writing and signed by the party against whom such waiver is sought to be
enforced; moreover, no valid waiver of any provisions of this Agreement at any
time shall be deemed a waiver of any other provision of this Agreement at such
time, nor shall it be deemed a valid waiver of such.

9. CLAIMS AND DEFENSES: The existence of any claims or causes of action against
PTI by the Supplier shall not constitute a defense to the enforcement of this
Agreement.

10. ENTIRE AGREEMENT: This Agreement shall constitute the entire agreement among
the parties and supercedes any and all prior understandings, agreements, or
representations made by or among the parties, written or oral, to the extent
that any such agreements are related in any way to the subject matter hereof.

11. BINDING EFFECT: This Agreement shall be binding upon and inure to the
benefit of the parties hereto, their respective heirs, successors,
representatives, executors, purchasers, administrators and permitted assigns,
subject to the restrictions herein set forth.

12. HEADINGS: It is understood by the parties hereto that the headings in this
Agreement are for convenience only and shall not be used to interpret or
construe the provisions hereof.



--------------------------------------------------------------------------------

THUS DONE AND PASSED on the 9th day of March, 2007, at the City of El Paso,
State of Texas, the undersigned party having affixed its signature in the
presence of me, Notary, and the undersigned competent witnesses, after due
reading of the whole.

 

WITNESSES:     PTI:

 

    PETRO TRUCKSTOPS, INC.

 

    By:  

/s/ James A. Cardwell, Jr.

      James A. Cardwell, Jr., President

 

 

 

    NOTARY PUBLIC  

THUS DONE AND PASSED on the 9th day of March, 2007, at the City of El Paso,
State of Texas, the undersigned party having affixed its signature in the
presence of me, Notary, and the undersigned competent witnesses, after due
reading of the whole.

 

WITNESSES:     SUPPLIER:

 

    PETRO STOPPING CENTERS, L.P.

 

    By:  

/s/ Edward Escudero

      Edward Escudero, Chief Financial Officer

 

 

 

    NOTARY PUBLIC  